Plaintiff testified, in substance, that he refused to contract with Skolnick for the laying of the pavement, and finally signed a written contract on Skolnick's promise that he would get the defendant also to sign it; that he afterward talked with Skolnick in the defendant's presence, and refused to begin the work because defendant had not signed; that the defendant still later came to him and agreed that if he would do the work she would pay him if Skolnick did not, and upon that assurance he agreed to and did lay the pavement in question. Defendant denied that she had promised to pay for the work done, and contradicted in detail the plaintiff's account of conversations with her and in her presence.
There is nothing inherently incredible in the plaintiff's story, and the jury having accepted it as true, the legal result is that the plaintiff had not contracted to perform the work until he agreed to begin it in reliance upon the defendant's promise to pay if Skolnick did not. If the issue of the statute of frauds were before us, this would be enough to distinguish the case at bar from Warner v. Willoughby, 60 Conn. 468, 22 A. 1014, on which the defendant relies.
   There is no error.
In this opinion the other judges concurred.